DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(A)(2) as being anticipaed by Park (U.S. Pub. No. 2020/0111851).
As to claim 1, Park teaches an organic light emitting diode (OLED) display device (1000) with fingerprint on display (FOD) (fingerprint sensors 210 are arranged on the display, Fig. 5) comprising:
an OLED display panel (panel 1000 comprising of OLED pixels 310R, 310B, and 310G) comprising: 
a substrate (110); and

a fingerprint recognition module (100) disposed under the OLED display panel (driver 100 is located under the OLED display panel 1000); 
wherein the substrate (110) comprises an effective display area (300, the substrate has an effective display area where the lights of the sub-pixels 310B, 310R, and 310G are being emitted), the sub-pixels are located in the effective display area (the sub-pixels 310B, 310R, and 310G are located in the effective display area 300 where the light is emitting out), 
a fingerprint recognition block (210) is disposed in the effective display area (the fingerprint block 210 is arranged in the effective display area 300), and the fingerprint recognition module (100) is disposed corresponding to the fingerprint recognition block (Fig. 8 and Fig. 10, the driver 100 is located below the effective display area 300 corresponding to the fingerprint recognition block 210);
a number of thin film transistors (TFTs) in each of the sub-pixels located in the fingerprint recognition block is less than a number of TFTs in each of the sub-pixels outside the fingerprint recognition block (Fig. 5, the TFT of the sub-pixel in the fingerprint recognition block 210 is Rst Tr, which is one and the transistors in each of the sub-pixels outside of the fingerprint recognition block 210 is two, which are transistors switching Tr, and driving Tr in each of the sub-pixels 310R, 310B, and 310G).
As to claim 9, Park teaches the fingerprint recognition module is a fingerprint recognition sensor ([0046], as can be seen in Fig. 4, the biometric recognition is a fingerprint recognition by using a visible light).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Sun (U.S. Pub. No. 2019/0227362).
As to claim 2, Park teaches a cover plate (300, Fig. 4) on the plurality of sub-pixels arranged in the array and the substrate (the light emitter stack 300 is arranged on the sub-pixels 310B, 310R, and 310B, wherein the sub-pixels are arranged in an array and the cover plate 300 is located on the substrate 110), and a screen protective layer on the cover plate (a screen protection layer 450 is arranged on the cover plate 300),
Park does not teach a protective coating on the substrate,
Sun teaches the OLED display device ([0040]) further comprises a protective coating (300) on a surface of the substrate (10), (the shielding electrode 300 is arranged on a top surface of the substrate 10) adjacent to the fingerprint recognition module (the 
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the OLED display device structure such as shielding electrode 300 of Sun to the display device of Park because to reduce the noise and the external electric field interfering with the signals on the transmitting electrode and the sensing electrode in the fingerprint recognition region, [0061], lines 1-7.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Huang (U.S. Pub. No. 2019/0266379).
As to claim 3, Park teaches the display device of claim 1,
Park does not teach a fingerprint recognition driver circuit board,
Huang teaches a fingerprint recognition driver circuit board (180) on one side of the fingerprint recognition module (fingerprint recognition circuit 180 is located on the bottom side of the fingerprint recognition module 160) away from the substrate (fingerprint recognition circuit 180 is located away from the substrate 106, fig. 1) and electrically connected to the fingerprint recognition module (the fingerprint recognition circuit 180 is located away from the substrate 106, however, it is electrically connected to the fingerprint recognition module 160 via a flexible circuit board 170, [0064], lines 9-13).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Mullings (U.S. Pub. No. 2013/0076485).
As to claim 4, Park teaches the OLED of the display device,
Park does not teach the fingerprint recognition block is located at a corner of the effective display area,
Mullings teaches shapes of the effective display area and the fingerprint recognition block are both a rectangle (Fig. 1, the effective display are 14 and the fingerprint recognition block 20 are both rectangular), and the fingerprint recognition block (20) is located at a comer of the effective display area (as can be seen in Fig. 1, the fingerprint recognition block 20 is located at a corner of the effective display area 14).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the fingerprint of Mullings to the display device of Park because the fingerprint may have a two dimensional array of sensors .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Uehara (U.S. Pub. No. 2017/0372110).
As to claim 5, Park teaches the display device of claim 1,
Park does not teach a first scan driving circuit and a second driving circuit,
 Uehara teaches the substrate (30A) further comprises a frame area (Gd) surrounding the effective display area (Fig. 1, the frame area Gd surrounds the display area Ad), a first scan driving circuit (12) and a second scan driving circuit (12A) are disposed in the frame area (Fig. 8, the gate driver is arranged in the frame area Gf), the first scan driving circuit (12) is configured to drive the sub-pixels in the fingerprint recognition block to emit light ([0065], lines 5-9, the gate driver outputs gate signals to the fingerprint area, [0138], lines 1-11, pixels receiving gate signals via signal lines GCL), and the second scan driving circuit (12A) is configured to drive the sub-pixels outside the fingerprint recognition block to emit light ([0176], the gate driver 12A applied gate signals to the pixels of the display other than the fingerprint area 10, Fig. 28).
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Uehara (U.S. Pub. No. 2017/0372110), and further in view of Park (U.S. Pub. No. 2020/0083302).
As to claim 6, Park teaches the display device of claim 1,
Park (‘851) does not mention a scan driving circuit,
Uehara teaches the switch signal (Gate line signal) is provided by the first scan driving circuit (12A, [0175], lines 1-9 and [0176]).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the gate driver and display structure of Uehara to the display device of Park because the generation of moire can be suppressed, [0138], lines 8-9.
Park (‘851) and Uehara do not teach the structure of the OLED subpixels,
302) teaches each of the subpixels in the fingerprint recognition block (Fig. 8) comprises a first TFT (210), a second TFT (220), a first storage capacitor (C1) and a first OLED (310);
a gate of the first TFT (210) is electrically connected to a first node (gate of transistor 210 is connected to a node at the intersection of transistors 210, 220, and capacitor C1), a source of the first TFT is electrically connected to a power supply voltage (source of transistor 210 is connected to power source Vdd), a drain of the first TFT is electrically connected to an anode of the first OLED (drain of transistor 210 is connected to the anode of OLED 310);
a gate of the second TFT (gate of transistor 220) receives a switch signal (gate of transistor 220 receives a gate signal for turning the transistor on or off), a source of the second TFT receives a data signal (source of transistor 220 is connected to data line Data), a drain of the second TFT is electrically connected to the first node (the drain of transistor 220 is connected to a first node at the intersection of transistors 210, 220, and capacitor C1);
a first terminal of the first storage capacitor is electrically connected to the first node (first terminal of capacitor C1 is connected to the first node at the intersection of transistors 210, 220, and capacitor C1), a second terminal of the first storage capacitor is electrically connected to the source of the first TFT;
a cathode of the first OLED is grounded (cathode of the OLED 310 is connected to ground);
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Uehara (U.S. Pub. No. 2017/0372110), and further in view of Kim (U.S. Pub. No. 2018/0075804)
As to claim 8, Park and Uehara teach the OLED display device of claim 5,
Park and Uehara do not teach the second scan driving circuit has a first unit and a second unit,
Kim teaches the second scan driving circuit (410) comprises a first scan drive unit (first scan driver, fig. 17) and a second scan drive unit (second scan driver) respectively located on two sides of the effective display area (the first scan driver and the second scan driver are arranged on two sides of the display region not having a fingerprint are), the first scan driving circuit and the second scan drive unit are arranged on a same side of the effective display area (the option of the first scan drier and the second scan driver arranged on two sides of the display region is considered).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the second scan driving circuit of Kim to the .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub. No. 2020/0111851) in view of Lee (U.S. Pub. No. 2019/0080131).
As to claim 10, Park teaches the display device of claim 1,
Park does not mention the substrate is a transparent substrate,
Lee teaches the substrate is a transparent substrate ([0036], lines 1-5).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display structure of Lee to the display device of Park because to provide a curved-surface organic light emitting diode display device with fingerprint identification in which the corresponding transistors are thin film transistors and integrated in a curved touch detection and fingerprint detection layer, [0005], lines 1-7

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feng (U.S. Pub. No. 2020/0035151) teaches an OLED array display with fingerprint recognition section.
Lee (U.S. Pub. No. 2019/0384959) teaches an AMOLED display having fingerprint section.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691